TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2013



                                      NO. 03-09-00567-CV


     Emerson Construction Company, Inc. and Western Surety Company, Appellants

                                                 v.

                                   Ranger Fire, Inc., Appellee




         APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES HENSON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                  JUSTICE HENSON NOT PARTICIPATING




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE considered, adjudged and ordered that the judgment of the trial court is in all

things affirmed. It is FURTHER ordered that the appellants pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.